Order entered September 17, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01747-CV

                                CHELSEA L. DAVIS, Appellant

                                                 V.

                                MCKOOL SMITH P.C., Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-14215

                                             ORDER
       In light of our September 2, 2014 and September 11, 2014 orders and appellant’s non-

compliance with the rules of appellate procedure, we DENY appellant’s September 8, 2014

motion for leave to supplement record and appellant’s September 10, 2014 request to enter order

of full, not partial, indigence. See TEX. R. APP. P. 20.1, 25.1(g), 32.3, 34.5, 34.6, and 35.3.




                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE